                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                             Case No. 3:07-cr-283-J-32MCR

DAMON LEE FLAGLER,

      Defendant.



                                  ORDER

      This case is before the Court on Defendant Damon Lee Flagler’s

Unopposed Motion for Sentence Reduction under the First Step Act of 2018.

(Doc. 86). Section 404 of the First Step Act, Pub. L. No. 115-391, made

retroactive the reduction in statutory penalties that were modified by the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta. 2372 (2010). According to

the First Step Act, a court may “impose a reduced sentence as if [the Fair

Sentencing Act of 2010] were in effect at the time the covered offense was

committed.” First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018).

      In October 2008, Mr. Flagler was sentenced to 120 months’ imprisonment

for distributing five or more grams of cocaine base (Count Five of the

Superseding Indictment), to run consecutive to 60 months’ imprisonment for
possessing a firearm in relation to a qualifying drug offense (Count Six of the

Superseding Indictment). (Doc. 43). Additionally, the Court sentenced Mr.

Flagler to eight years of supervised release for Count Five to run concurrently

with five years of supervised release for Count Six. (Doc. 43). Retroactive

application of the Fair Sentencing Act has no impact on Mr. Flagler’s sentence

for Count Six. However, retroactively applying the Fair Sentencing Act to Count

Five reduces Mr. Flagler’s guideline range to eighteen to twenty-four months

and his term of supervised release to a minimum of six years. (Doc. 83).

      The United States and Mr. Flagler agree that a new sentence for Count

Five of eighteen months’ imprisonment and six years of supervised release is

appropriate. (Doc. 86). However, the amended imprisonment sentence for Count

Five shall still run consecutive to the sixty-month imprisonment term for Count

Six, with all periods of supervised release to run concurrently.

      Accordingly, it is hereby

      ORDERED:

      Defendant Damon Lee Flagler’s term of imprisonment as to Count Five

is reduced to eighteen months, which shall run consecutive to his sixty-month

term of imprisonment as to Count Six, for a total term of imprisonment of

seventy-eight   months    or   time   served,   whichever   is     greater.   USSG

§ 1B1.10(b)(2)(C). Further, Defendant’s term of supervised release as to Count

Five is reduced to six years, which shall run concurrently with his five-year


                                        2
term of supervised release as to Count Six, for a total term of supervised release

of six years. All other terms and conditions of the Defendant’s Judgment, (Doc.

43), remain in full force and effect.

        DONE AND ORDERED in Jacksonville, Florida this 1st day of March,

2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

jb
Copies:

Counsel of record
United States Marshals Service
United States Probation Office
Bureau of Prisons
Defendant




                                        3
